Citation Nr: 1523506	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-34 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	James McElfresh, Agent


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The November 2011 rating decision denied service connection for prostate cancer.  In a December 2011 statement, the Veteran expressed disagreement with the November 2011 rating decision and asserted that it contained clear and unmistakable error (CUE).  The Board interprets the December 2011 statement as a timely Notice of Disagreement (NOD) with the November 2011 rating decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Therefore, the November 2011 rating decision is not final and remains on appeal.  In March 2012, the RO continued the denial of service connection for prostate cancer.  The Veteran filed an NOD to the March 2012 rating decision later in March 2012.  The Board notes that the March 2012 NOD is also timely with regard to the November 2011 rating decision.  The RO issued a Statement of the Case (SOC) in November 2013 and the Veteran then perfected his appeal to the Board. 


FINDING OF FACT

Prostate cancer is shown by the competent evidence of record to be related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran's prostate cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  The Veteran was diagnosed with prostate cancer in 2006.  He asserts that his prostate cancer is the result of exposure to herbicides while serving at the U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand.  The record does not show, nor does the Veteran assert, that he served in the Republic of Vietnam during the Vietnam Era.  Therefore, he is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii) (2013).  VA's Adjudication Procedures Manual, M21-1MR, indicates that the Compensation & Pension Service (C&P) has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1MR, IV.2.C.10.q.  

The Veteran has submitted multiple statements asserting that while serving as an aircraft mechanic, he was required to work around the perimeter of U-Tapao RTAFB.  The Veteran's DD 214 for his period of service that included service at U-Tapao RTAFB lists his military occupational specialty (MOS) as an aircraft mechanic.  Although this MOS is not one that is typically associated with perimeter duty, the Board finds his assertion that he worked near the perimeter of the base to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board finds that in this case, the Veteran was directly exposed to herbicides.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Prostate cancer is a disease associated with exposure to herbicides.  Id.  Because the Board has found that the Veteran was exposed to herbicides while serving in Thailand, service connection for prostate cancer is granted on a presumptive basis.  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Lastly, the Board notes that the Veteran's agent has asserted that there was CUE in the November 2011 rating decision.  A prior final RO rating decision must be reversed or revised where evidence establishes clear and unmistakable error.  See 38 U.S.C. § 5109A(a) (West 2014); 38 C.F.R. § 3.105(a) (2014).  The Board notes that the November 2011 rating decision is not final but on appeal.  Further, the assertion is also moot because the Board grants service connection for prostate cancer in this decision.  


ORDER

Service connection for prostate cancer is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


